Dissenting Opinion by
Judge Rogers :
I respectfully dissent. Former Section 615 of the Eminent Domain Code read in its entirety as follows:
Section 615. Replacement Housing. — (a) In addition to amounts of damages otherwise authorized, the condemnor shall, as is hereinafter provided, make a payment to the condemnee whose real property is improved by a single, two, or three-family dwelling actually owned and occupied by the condemnee for not less than one year prior to the condemnation. Such payment, not to exceed five thousand two hundred dollars ($5,200) shall be the amount, if any, which, when added to the acquisition payment, equals the average price required for a comparable dwelling determined to be a decent, safe and sanitary dwelling adequate to accommodate the condemnee, reasonably accessible to public services and places of employment and available on the private market. Such payment shall be made only to a condemnee who purchases and occupies a dwelling within one year subsequent to the date on which he is required to move from the dwelling acquired by the condemnor.
*148(b) In addition to amounts otherwise authorized, the condemnor shall make a payment to any individual or family displaced from any dwelling not eligible to receive a payment under subsection (a) of this section which dwelling was actually and lawfully occupied by such individual or family for not less than ninety days prior to the condemnation. Such payment, not to exceed fifteen hundred dollars ($1500), shall be the amount which is necessary to enable such person to lease or rent for a period not to exceed two years, or to make the down payment on the purchase of a decent, safe and sanitary dwelling of standards adequate to accommodate such individual or family in areas not generally less desirable in regard to public utilities and public and commercial facilities.
Subsection (a) defines those persons who are eligible to receive a payment under subsection (a) as “condemnee[s] whose real property is improved by a . . . dwelling actually owned and occupied by the condemnee[s] for not less than one year prior to the condemnation.” The Grays were clearly condemnees whose real property was improved by a dwelling actually owned and occupied by them for not less than one year. They were therefore eligible to receive a payment under subsection (a). They did not receive a payment under subsection (a), not because they were persons who were ineligible, but because the Board of View found that the acquisition payment made to them by the condemnor exceeded the average price which would be required for the purchase of a comparable dwelling. Since the Grays were persons who were eligible to receive a payment under subsection (a), they did not qualify for benefits under subsection (b) because subsection (b) provided benefits only to “individual[s] and families] not eligible to receive . . . payments under subsection (a).”
*149Subsection (b) provided for payments to persons not eligible under subsection (a) wbo were displaced from a dwelling wbicb bad been occupied for not less than 90 days prior to condemnation. Tbe Legislature’s provision for tbe payment to homeowners of one year’s standing of tbe difference between tbe acquisition payment made them and tbe average price for a comparable dwelling up to a limit of $5000 and its provision for tbe payment of rental equivalency or down money up to $1500 to other displaced persons, strikes me as altogether reasonable. It was certainly not unreasonable, in my view, to deny a replacement bousing allowance to an owner wbo has received an amount in damages equal to or in excess of tbe cost of comparable replacement bousing.
In short, it seems to me plain that tbe phrase “not eligible to receive payment under subsection (a)” as used in subparagraph (b) was descriptive of a class of persons affected by a condemnation and that it bad no reference to whether those eligible bad got or would get a payment under tbe standard for payment in subsection (a). Since tbe Grays were eligible to receive a payment under subparagraph (a), they were not eligible to receive one under subparagraph (b).